D
                                             COURT OF APPEALS
SANDEE URYAN MARION                          FOURTH COURT OF APPEALS DISTRICT                       KEITH E. HOTTLE
    CHIEF JUSTICE                             CADENA-REEVES JUSTICE CENTER                          CLERK OF COURT
KAREN ANGELINI                                    300 DOl.OROSA, SUITE 3200
MARIALYN BARNARD                                SAN ANTONIO, TEXAS 78205-3037
REBECAC. MARTINEZ                              WWW.TXCOURTS.GOV/4THCOA.ASPX                           TELEPHONE
PATRICIA O. ALVAREZ                                                                                  (210) 335-2635
LUZELENA D. CHAPA
JASON PULLIAM                                                                                        FACSIMILE NO.
    JUSTICES                                                                                         (210)335-2762




                                                    September 21, 2015


          Patrick Barry Mpnrgomery                                  Ricardo Vela Jr.
          Attorney                                                  Paul ElizondoJiJwer
          111 SdedM Street, Suite 300                               101              3rd Floor
          SajvAntoiiio, TX 78205                                    Sar^Antonio, TX 78205
           Delivered via e-mail *                                    'DELIVERED VIA E-MAIL *

          Robert Martinez .
          TDCJ ID# 1931397
          Lopez State Jail
          1203 El Cibolo
          Edinburg, TX 78542

                    .CotlfTof Appeals Number:      04-14-00555-CR
                    Trial Court Case Number:       307125
                    Style: Robert Martinez
                           V.

                           The State of-Texas""*


                    The Appellant's pro se letter dated September 16, 2015 in the above styled and numbered
          cause has this date been filed.


                                                                 Very truly yours,
                                                                 KEITH E. HOTTLE, CLERK




U      /(yy\ 4                                                   Cannen De Leon
                                                                 Deputy Clerk, Ext. 53262
a)P                                                -h            —f-v                  -



                                                                                -    1
                       ' 0


                                      1^
                                      <3




                               <5
                         4
R -                            5      o
                               CiT*   r^i
      t                               <10
h' %                                  r-
                   O
L'J
                       4
i     i                       0^      .A
      li

4
'J
      s/
      1          l>      i     X
                               "a
                               •v     4

                                      >
                               <5
                               O
                  1I
                                                     (')
                                                     C!'
                                                     i")
                                                     I'l^
                                                     rfl
                                                     r"i
                                                     i>|
                                                     u)
                                                     I-.,




                   xasna 3




                             Hd El 1305®
                                                       0
           (4 ^ • ^^"il          NOiNV KVSl\j —       o
                   4,-'-5 WV"^'iiO Li5nD3:3HJ.H .J   v9
                              t]2HJ
              3 1^1                          S